DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foo (US 2017/0218143), which is the English language equivalent of WO 2017/127862 cited on the IDS filed August 10, 2020.
Foo exemplifies the preparation of a film from a composition comprising 100 parts by weight of a carboxylated polymer latex, which meets applicants’ (A); 0.15 phr sodium aluminate, which meets applicants’’ (B); and 3 phr titanium dioxide, which meets applicants’’ (C) (p. 27, Experiment No. 13-2).
As to claim 8, Foo discloses preparing films by a method of dipping a former into the latex composition (p. 12, [0142]).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Foo (US 2019/0029342), with a provisional filing date of July 25, 2017.
Foo exemplifies preparing gloves having a film thickness of about 0.02-0.05 mm, produced dipping a former into a tank comprising a latex composition comprising 100 parts of a carboxylated acrylonitrile butadiene latex, which meets applicants’ (A); 0.1-0.3 phr sodium aluminate, which meets applicants’ (B); and 2.5 phr titanium dioxide, which meets applicants’ (C) (p. 21, [0354]-[0357], Example 1, Experiment Nos. A-E).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768